Citation Nr: 1452933	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-19 049	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral hearing loss.

2. Entitlement to an initial evaluation higher than 10 percent for degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.  He had additional service with the National Guard that included periods of active duty from November 2001 to July 2004; and from October 2006 to April 2007.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in San Diego, California.

In addition to the above-listed issues on appeal, in his July 2012 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran also appealed the issues of entitlement to service connection for tinnitus, arthritis of the right and left knee, and entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.  In a February 2013 rating decision, service connection was granted for tinnitus and degenerative arthritis of the right and left knee.  The RO also determined that the issue of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities became moot upon assignment of compensable evaluations for the above-noted disabilities.  To the Board's knowledge, the Veteran has not disagreed with that decision.  Therefore, those matters have been resolved and are no longer on appeal to the Board.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

Also in the February 2013 rating decision, service connection was granted for radiculopathy of the left lower extremity and right lower extremity, and the Veteran was assigned ratings and effective dates.  There is no evidence in the record that the Veteran disagreed with that award in any way.  See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243, Note 1(2014).


FINDINGS OF FACT

1. Since the filing of the Veteran's claim, his bilateral hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level I is the right ear and Level I in the left ear.

2. Prior to June 17, 2011, the evidence of record fails to demonstrate that the Veteran's degenerative arthritis of the lumbar spine was manifested by symptomatology tantamount to flexion limited to 60 degrees; there is also no objective medical or lay evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such a scoliosis, reversed lordosis, or abnormal kyphosis.  
 
3. From June 17, 2011, the Veteran's degenerative arthritis of the lumbar spine is manifested by forward flexion with painful motion of 60 degrees and interference with endurance to include interference with sitting, weight bearing, prolonged standing, bending, stooping or lifting tasks.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

2. The criteria for an initial evaluation in excess of 10 percent for a lumbar spine disability have not been met prior to June 17, 2011.  38 U.S.C.A. §§ 1155, 1503A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5242 (2014).  

3. The criteria for a rating of 20 percent for a lumbar spine disability have been met, effective June 17, 2011.  38 U.S.C.A. §§ 1155, 1503A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5242 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VA's General Counsel has held that VCAA notice is not required for downstream issues such as higher initial disability ratings.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, service connection for bilateral hearing loss and degenerative arthritis of the lumbar spine was granted in April 2010 and disability ratings and effective dates were assigned.  As the current matters stem from a disagreement with a downstream element, no additional notice is required because the purpose the notice intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).    

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The Board is also satisfied that all available evidence pertaining to the matters decided herein has been obtained.  The evidence includes the Veteran's November 2012 VA compensation and pension examination reports, VA and private treatment records, and lay statements from the Veteran.  Thus, the Board is satisfied that the duty-to-assist requirement under 38 U.S.C.A. § 5103A and C.F.R. § 3.159(c) was satisfied.   

A review of the record reveals that the Veteran was afforded a VA compensation examination in November 2012 including, among other things, examinations of his thoracolumbar spine and hearing loss.  The duty to assist requires VA to obtain a thorough and contemporaneous medical examination when the record does not adequately reveal the current state of the claimant's disability.  Suttmann v. Brown, 5 Vet. App. 127, 138 (1993).  In this regard, VA must provide a new examination, "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition." Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (emphasis added); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Specifically, when a claimant is merely alleging a disagreement with an initial rating and does not claim that his disability has worsened, VA is not under any duty to provide a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Here, the Board notes that the Veteran was scheduled for VA examinations in March 2010, April 2010 and June 2012, however, he did not attend these examinations due to overseas postings.  Further, a review of the record reveals that the Veteran has not asserted worsening symptoms, but rather has asserted a disagreement with the initial ratings assigned for his bilateral hearing loss and degenerative arthritis of the lumbar spine.  Thus, the Board finds that a new examination is not warranted in this case.  

II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's bilateral hearing loss and lumbar spine disability, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

Additionally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  The issue is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009).  In this case, the Board finds that the issue of entitlement to TDIU has not been raised by the Veteran or the record, as there is no indication that the Veteran is unemployable due to his service-connected bilateral hearing loss or low back disability.  Indeed, the Veteran has stated that he is employed as a contractor.  

A. Bilateral Hearing Loss

Here, the Veteran's service-connected hearing loss has been evaluated as non-compensably (zero percent) disabling under 38 C.F.R. § 4.85, DC 6100.  Under DC 6100, hearing loss is evaluated in accordance with the findings obtained on audiometric examination.  See Lendermann v. Principi, 3 Vet. App. 345, 349 (1992) (providing that disability ratings for service-connected hearing impairments are determined through mechanical application of the disability rating schedule to the results of audiometric evaluations).   The evaluations assigned for hearing impairment range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  The degrees of disability for bilateral hearing loss are reflected in eleven auditory acuity levels in the rating schedule, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85, DC 6100, as set forth in the rating schedule, Tables VI, VIa, and VII are used to calculate the disability evaluation to be assigned.  See id.

VA regulations further provide that in cases of exceptional hearing loss, when the pure-tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and each ear is to be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the pure-tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  38 C.F.R. § 4.86(b).

VA afforded the Veteran a VA examination in November 2012, the report of which noted the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
65
70
38.75
LEFT
10
10
30
65
28.75

Speech recognition scores were 100 percent correct in the right ear and of 98 percent correct in the left ear, using Maryland CNC tests.  

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Level I hearing acuity in both ears results in a zero percent disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  Thus, the November 2012 VA examination report does not support the assignment of a rating greater than the currently assigned zero percent.  Id.

Additionally, the record contains the report of a VA audiology consultation from June 2009.  While the audiogram results are not a part of the Veteran's claims file, it appears that the November 2012 VA examiner was able to view the audiogram as she found the results of the 2012 test to be "in good agreement with [the] results obtained in 2009."

In consideration of the evidence of record, the Board finds that, for the entirety of the claim period, audiological evaluation reflects that the Veteran's hearing loss has been manifested by no worse than Level I hearing impairment in both ears, which results in a non-compensable disability rating under 38 C.F.R. § 4.85, DC 6100.  Consequently, the Board concludes that the criteria for rating in excess of zero percent have not been met at any point during the relevant time period.  See 38 C.F.R. § 4.85, DC 6100.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss, however, because hearing loss is a disability requiring a "mechanical application of the rating schedule," the Board cannot find a basis in law or regulation to support a disability rating in excess of zero percent.  See Lendenmann, supra.

The above determination is based upon consideration of applicable rating provisions.  Notably, the audiometric findings do not meet the criteria for an exceptional pattern of hearing loss in either ear.  See 38 C.F.R. § 4.86.  It should also be pointed out that there is no showing that the Veteran's hearing loss has reflected so exceptional or unusual a disability picture as to warrant referral for consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The symptoms of his disability have been reflected by the schedular criteria.  In regards to hearing loss, the June 2009 audiology consultation report and November 2012 VA examination report describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Specifically, they note that the Veteran experiences frustration when speaking to members of his family, difficulty hearing speech when someone whispers, and difficulty listening to television or the radio, as well as hearing numbers and information on the telephone.  Such problems do not take the Veteran's case outside the norm as to require consideration of a higher evaluation on an extra-schedular basis because difficulty hearing is specifically contemplated by the rating criteria.  See 38 C.F.R § 3.321(b)(1).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claim for a compensable disability rating for service-connected hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Degenerative Arthritis, Lumbar Spine

The Veteran is currently in receipt of a 10 percent rating pursuant to DC 5242 for degenerative arthritis of the lumbar spine.  38 C.F.R. § 4.71a, DC 5242 (2014).  The General Rating Formula holds that for DCs 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes) the following rating criteria apply:

100 percent rating: unfavorable ankylosis of the entire spine.

50 percent rating: unfavorable ankylosis of the entire thoracolumbar spine.

40 percent rating: forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

20 percent rating: forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

10 percent rating: forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note: (4) Round each range of motion measurement to the nearest five degrees.  

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2014).  

A review of the relevant evidence reveals a history of chronic low back problems throughout service including complaints of pain associated with heavy lifting, and a report of a lower back injury in June 2004.  X-rays taken as part of a VA radiology consultation in June 2009 revealed degenerative changes of the lumbar spine, particularly facet joint arthritis at L4-L5 and L5-S1, with transitional vertebral body anatomy at the lumbosacral joint.  No other clinical findings, to include range of motion findings, were recorded.  As discussed above, although the Veteran was scheduled for VA examinations in March 2010, April 2010 and June 2012, he failed to report for those examinations due to his position as a contractor overseas.  

Private medical records submitted by the Veteran from the Newport Orthopedic Institute indicate that on June 17, 2011, the Veteran underwent an X-ray of his lumbar spine that indicated degenerative disc disease at L4-L5 and L5-S1 with disc space narrowing that is moderate.  The private clinician also observed a 20 percent reduction in flexion, extension, right and left lateral bending and right and left rotation.  The private clinician noted that the Veteran reported persistent mechanical symptoms of the lower back for almost a year and a half.  The report described the Veteran's lower back pain as frequent, moderate-to-severe, with the Veteran describing his pain as 8 on a scale of 10, but frequently 10 on a scale of 10.  The private clinician described the Veteran's pain as sharp, aching, and stabbing, not associated with numbness or tingling, but associated with axial mechanical findings.  He noted that the Veteran's pain was increased with prolonged standing, bending, stooping and lifting tasks, and particularly when wearing the armor required by his job.  On June 20, 2011, the Veteran submitted for a magnetic resonance imaging (MRI) scan of his lumbar spine and was reevaluated on June 21, 2011.  The resulting report gave a diagnosis of moderate-to-severe stenosis of the lumbar spine at L3-L4 and L4-L5.  

In November 2012, the Veteran was afforded a VA compensation and pension examination.  In the resulting report, the VA clinician noted the Veteran's diagnosis of degenerative arthritis of the lumbar spine and complaints of flare-ups 2 to 3 times per month resulting in severe pain.  Range of motion showed 80 degrees forward flexion with pain beginning at 60 degrees.  Extension was to zero degrees with pain at 20 degrees.  Right lateral flexion was full with pain at 20 degrees.  Left lateral flexion was full with pain at 20 degrees.  Right and left lateral rotation were both full with endpoint pain.  The clinician noted that the Veteran did not have any additional limitation of range of motion with repetitive testing, but did have impairment and/or functional loss of the thoracolumbar spine to include less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  The Veteran exhibited normal muscle strength and some symptoms of radiculopathy, to include moderate intermittent pain and paresthesias and/or dysthesias in both lower extremities.  The Veteran did show signs of IVDS, but did not report any incapacitating episodes over the previous 12 months.  The Veteran did not require any assistive device with regards to mobility.  While imaging studies did document the existence of arthritis, it did not indicate any vertebral fracture.  The clinician opined that the Veteran's disability has a significant effect on his ability to work due to limitation on lifting, back loading activity, and repetitive bending, twisting or stooping.  Specifically, she indicated that the Veteran would not be able to engage in persistent moderate to heavy physical labor without aggravation of back pain causing or precipitating radicular pain down the back of either leg.

The clinical evidence in this case shows that the Veteran does not meet the specific range-of-motion criteria for a rating in excess of 10 percent as anticipated by the diagnostic codes.  Particularly, he exhibits 80 degrees forward flexion, and 230 degrees combined range of motion.  No evidence of muscle spasm or guarding is reported, nor is there any evidence of an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no indication of favorable ankyloses of the entire thoracolumbar spine.  Accordingly, a higher rating is not warranted based on the criteria applicable to disabilities of the spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243.

While evidence exists indicating that the Veteran has IVDS, he has not reported any incapacitating episodes.  Thus a rating in excess of 10 percent is not warranted under the formula for rating IVDS based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243.  Further, while the Veteran has been diagnosed with radiculopathy of the right and left lower extremities, as discussed above, service connection has been established and his radiculopathy has been rated separately and is not currently before the Board as part of the Veteran's appeal.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 1.  The relevant evidence does not allege any other neurological symptoms such as bowel or bladder dysfunction.  Rather, the November 2012 report notes an absence of such symptoms.

Nevertheless, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

When considering pain as a factor, it is important to note that while pain may cause a functional loss, pain itself does not constitute a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Particularly, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," resulting in functional impairment that more nearly approximates the criteria for the next highest rating.  Id.; see 38 C.F.R. § 4.40.  

Given consideration of these factors, the Board finds that a 20 percent rating is warranted based on functional losses as of June 17, 2011, which is the date of the Veteran's initial private medical examination at the Newport Orthopedic Clinic.  At his November 2012 examination, while the Veteran exhibited forward flexion of 80 degrees, the VA clinician noted painful motion beginning at 60 degrees - a functional loss that would ordinarily result in a 20 percent rating under the diagnostic code.  The VA clinician also noted that the Veteran exhibited functional loss of the thoracolumbar spine that included less movement than normal.  Additionally, both the November 2012 VA examiner and the June 2011 private physician opined that the Veteran's condition had resulted in interference with endurance, to include interference with sitting, weight bearing, prolonged standing, bending, stooping or lifting tasks.  Thus, with resolution of reasonable doubt in the Veteran's favor, the Board finds that, in consideration of the DeLuca factors, the Veteran's lumbar spine disability more closely approximates a rating of 20 percent as of June 17, 2011.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

As discussed above, the Veteran has not exhibited favorable or unfavorable ankylosis of the spine.  Further he has not exhibited painful motion or any other symptoms that would limit his range of forward flexion or equate to such limitation to less than 30 degrees.  As such, the Board finds that the Veteran is not entitled to a rating higher than 20 percent.  38 C.F.R. § 4.71a, DCs 5235-5243

Although the Board has determined that the evidence supports a 20 percent rating as of June 17, 2011, there is no relevant medical evidence that the Veteran's low back disability warranted a rating in excess of 10 percent prior to that date.  While the Veteran did undergo a VA radiology consultation in June 2009, that consultation merely noted the existence of arthritis in the lumbar spine and did not indicate the type of symptoms that would give rise to a rating in excess of 10 percent.  Accordingly, the Board finds no basis to assign a rating of 20 percent prior to June 21, 2011, as it is not factually ascertainable that his disability picture more nearly approximated the criteria for a higher rating prior to that date.  See Fenderson, 12 Vet. App. at 126 (providing for separate ratings for separate time periods based on the facts found).

The above determination is also based upon consideration of the applicable rating provisions and associated case law.  The Board also finds that the Veteran's symptoms, to include painful motion, impairment and/or functional loss of the thoracolumbar spine, and IVDS are the type of symptoms contemplated by the rating criteria and associated regulations.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that "the available schedular evaluations for [his service-connected low back disability is] inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, 22 Vet App. at 115-16; 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable disability rating for service-connected bilateral hearing loss is denied.

Entitlement to a rating greater than 10 percent for degenerative arthritis of the lumbar spine prior to June 17, 2011, is denied.

Entitlement to a 20 percent evaluation for degenerative arthritis of the lumbar spine effective from June 21, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


